Citation Nr: 0942935	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disability claimed as 
sinusitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to July 
1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in November 
2007 for further development.

The issue of entitlement to service connection for sleep 
apnea was also remanded in November 2007.  However, in a 
September 2009 rating decision, the RO granted service 
connection for sleep apnea.  Thus, as this was a full grant 
of the benefit sought on appeal, this issue is no longer in 
appellate status. 

For clarification purposes, the Board has recharacterized the 
issue on appeal as set forth on the front page of this 
decision.


FINDING OF FACT

Rhinitis is proximately due to the Veteran's service-
connected residuals of nasal fracture.


CONCLUSION OF LAW

Rhinitis is proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming service connection for a disability 
claimed as sinusitis as secondary to his service-connected 
residuals of nasal fracture.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R.  § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the Veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the Veteran.  

The Veteran's service treatment records showed that in March 
1978, the Veteran suffered a fracture to his nose and 
underwent a rhinoplasty.  VA treatment records have also been 
reviewed and associated with the claims file.  A June 2004 
record showed an assessment of allergic rhinitis.  A follow-
up July 2004 record showed that the Veteran has been placed 
on Claritin, a flunisolids nasal inhaler and Augmentin for 
sinusitis.  Further, a CT of the head in July 2004 showed a 
small polyp in the right maxillary sinus compatible with 
sinusitis.  However, an October 2004 treatment record 
indicated that the nasal polyp was incidental.  Further, the 
Veteran denied any history of sinus disease and the remainder 
of the sinuses were clear.

The Veteran was afforded VA examinations in May 2004 and June 
2004.  However, it does not appear that the Veteran's claims 
file or medical records were reviewed.  The examiner also 
ordered a sleep study and ENT consult, to which the Veteran 
failed to report.  Moreover, neither medical report set forth 
an opinion as to whether the Veteran's sinusitis was 
secondary to the Veteran's service-connected residuals of 
nasal fracture.  Accordingly, in November 2007, the Board 
remanded this case for another VA examination.  

On remand, the Veteran was afforded a VA examination in July 
2009.  The claims file was reviewed.  The examiner found no 
sinusitis on examination.  However, he indicated that the 
Veteran suffered from a chronically congested nose and 
rhinitis, which were most likely caused by the Veteran's 
nasal fracture during service with resulting nasal septal 
deviation.  

Based on a thorough review of the record, it appears that the 
medical evidence is against a finding that the Veteran 
suffers from a chronic sinusitis disability.  However, the 
Board finds that the medical evidence does appear to show 
that the Veteran suffers from chronic rhinitis.  Further, the 
July 2009 VA examiner found that the Veteran's chronically 
congested nose and rhinitis were most likely caused by the 
Veteran's nasal fracture during service with resulting nasal 
septal deviation.  Accordingly, when resolving all benefit of 
the doubt in favor of the Veteran, the Board finds that 
service connection is warranted on a secondary basis for 
rhinitis.  See 38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection, the 
satisfaction of VCAA requirements is rendered moot.  The 
Board does note that the RO furnished notice of the manner of 
assigning disability ratings and an effective date by letter 
in March 2006.  The Veteran will have the opportunity to 
initiate an appeal as to these "downstream" issues by 
filing a notice of disagreement to the rating decision which 
will be issued by the RO in giving effect to this grant of 
service connection. 


ORDER

Service connection for rhinitis is warranted.  The appeal is 
granted



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


